UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:06-cr-00008-GEC-RSB-1)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se. Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia;   Ronald  Mitchell   Huber,  Assistant   United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene    Ross     Cousins        appeals    the     district     court’s

orders    denying       his   motion   to    reopen,       denying       appointment    of

counsel    and    denying        reconsideration.           We    have    reviewed     the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                           United States v.

Cousins,    No.    5:06-cr-00008-GEC-RSB            (W.D.    Va.,    Apr.     14,   2004;

Apr. 28, 2014).           We dispense with oral argument because the

facts    and    legal    contentions        are    adequately      presented      in   the

materials      before     this    court     and    argument       would    not   aid   the

decisional process.



                                                                                 AFFIRMED




                                             2